 Case 15-52823        Doc 244      Filed 02/12/19 Entered 02/12/19 17:41:09     Desc Main
                                    Document     Page 1 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

In Re:                                               )   CHAPTER 11
                                                     )   CASE NO. 15-52823
REGISTER COMMUNICATIONS, fNC.,                      )
                                                    )
         Debtor,                                    )
                                                    )
InRe:                                               )    CHAPTER 11
                                                    )    CASE NO. 16-52372
RADIO PEACH, INC.,                                  )
                                                    )
         Debtor,                                    )
                                                    )
InRe:                                               )    CHAPTER 11
                                                    )    CASE NO. 16-52371
RADIO PERRY, INC.,                                  )
                                                    )
         Debtor,                                   )
                                                   )
InRe:                                              )     CHAPTER 11
                                                   )     CASE NO. 17-51445
Lowell L. Register, Sr. and                        )
Janice I. Register,                                )
                                                   )
         Debtors.                                  )
                           NOTICE OF ENTRY OF APPEARANCE

         COMES NOW, Kara A. Davis, duly admitted and authorized to practice in this Court and

in good standing therein, hereby enters an appearance on behalf of Defendants Southemaire

Music Company and Audrey Morgan and requests receipt of all correspondence, orders, court

notices, and copies of pleadings filed in this case.




                              LSIGNATURE APPEARS ON NEXT PAGE]
 Case 15-52823           Doc 244    Filed 02/12/19 Entered 02/12/19 17:41:09       Desc Main
                                     Document     Page 2 of 3


              12th
       This          day of February, 2019.

                                                    STANLEY, ESREY & BUCKLEY, LLP

                                                    /s/ Kara A. Davis
                                              By:
                                                    Kara A. Davis
                                                    Georgia Bar No. 007700
                                                    Counsel for Defendants Southemaire
                                                    Music Company and Audrey Morgan

Promenade, Suite 2400
1230 Peachtree Street, N.E.
Atlanta, Georgia 30309
Telephone: (404) 235-6200
Facsimile: (404) 835-6221
kdavis@seblaw.com




                                               -2-
 Case 15-52823       Doc 244    Filed 02/12/19 Entered 02/12/19 17:41:09            Desc Main
                                 Document     Page 3 of 3


                               CERTIFICATE OF SERVICE

       I hereby certify that I have this day served the within and foregoing NOTICE OF

ENTRY OF APPEARANCE by filing a copy of the same with the Clerk of the Court using the

CMJECF system, which will automatically send an e-mail notification of such filing to the

following counsel of record:

       Wesley J. Boyer                                    Michael G. Tanner
       Boyer Law Firm, LLC                                GUNSTER LAW FIRM
       348 Cotton Avenue, Suite 200                       225 Water Street, Suite 1750
       Macon, Georgia 31201                               Jacksonville, Florida 32202

       Thomas C. James, III                               John T. McGoldrick, Jr.
       JAMES, BATES, BRANNAN, GROOVER, LLC                MARTIN SNow, LLP
       231 Riverside Drive                                P. 0. Box 1606
       Macon, Georgia 31201                               Macon, Georgia 31202

       Richard E. Dantzler                                US Trustee
       VIcToR SMITH LAW GROUP, P.A.                       OFFICE OF THE U.S. TRUSTEE
       55 Fifih Street, NW                                440 Martin Luther King Jr. Blvd.
       Winter Haven, Florida 33881                        Suite 302
                                                          Macon, Georgia 31201


       This 12th day of February, 2019.

                                                STANLEY, ESREY & BUCKLEY, LLP

                                                Is! Kara A. Davis
                                          By:
                                                Kara A. Davis
                                                Georgia Bar No. 007700
                                                Counsel for Defendants Southernaire
                                                Music Company and Audrey Morgan


Promenade, Suite 2400
1230 Peachtree Street, N.E.
Atlanta, Georgia 30309
Telephone: (404) 835-6200
Facsimile: (404) 835-6221
kdavis@seblaw.com
